
	
		I
		111th CONGRESS
		2d Session
		H. R. 4648
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Smith of Texas
			 (for himself, Mr. King of New York,
			 Mr. Rogers of Kentucky,
			 Mr. Hoekstra,
			 Mr. McCotter, and
			 Mr. Fortenberry) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the release or parole of certain unprivileged
		  enemy belligerents into the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keep Terrorists at Bay Act of 2010.
		2.Treatment of
			 certain unprivileged enemy belligerents
			(a)Denial of
			 entry
				(1)In
			 generalIn the case of an
			 alien described in paragraph (2), no court may order the alien’s release into
			 the United States and the Secretary of State may not issue any visa, and the
			 Secretary of Homeland Security may not admit or provide any type of status, to
			 the alien to enter into, or be admitted to, the United States.
				(2)Aliens
			 describedAn alien described in this paragraph is an alien (as
			 defined in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(3)))—
					(A)who—
						(i)is
			 an unprivileged enemy belligerent (as defined in section 948a(7) of title 10,
			 United States Code); or
						(ii)has at any time been determined by a
			 Combatant Status Review Tribunal to be an enemy combatant (pursuant to the
			 definition employed by that tribunal); and
						(B)who is or was in the custody of the United
			 States at Guantanamo Bay, Cuba, before, on, or after the date of the enactment
			 of this Act.
					(b)Parole
				(1)In
			 generalSection 212(d)(5) of the Immigration and Nationality Act
			 (8 U.S.C. 1182(d)(5)) is amended by adding at the end the following:
					
						(C)The Secretary of Homeland Security may not
				parole into the United States an alien—
							(i)who—
								(I)is an unprivileged enemy
				belligerent (as defined in section 948a(7) of title 10, United States Code);
				or
								(II)has at any time been determined by a
				Combatant Status Review Tribunal to be an enemy combatant (pursuant to the
				definition employed by that tribunal); and
								(ii)who is or was in the custody of the United
				States at Guantanamo Bay, Cuba, before, on, or after the date of the enactment
				of this
				subparagraph.
							.
				(2)Technical and
			 conforming amendmentsSection 212(d)(5) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(d)(5)) is amended—
					(A)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security;
					(B)by striking
			 in his discretion and inserting in the Secretary’s
			 discretion;
					(C)by striking
			 as he may prescribe and inserting as the Secretary may
			 prescribe;
					(D)by striking
			 he was paroled and inserting the alien was
			 paroled; and
					(E)by striking
			 his case and inserting the alien’s case.
					
